           Case 1:20-cv-10658-LAP Document 13 Filed 01/27/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
                                                           :
SECURITIES AND EXCHANGE                                    :
COMMISSION,                                                :   Case No. 20-CV-10658 (LAP)
                                                           :
                           Plaintiff,                      :
                                                           :   NOTICE OF APPEARANCE
         - against -                                       :
                                                           :
KEITH BERMAN AND DECISION                                  :
DIAGNOSTICS CORP.,                                         :

                           Defendants.
-----------------------------------------------------------X


         PLEASE TAKE NOTICE, that Walter P. Loughlin, Attorney-at-Law, hereby enters his

appearance in this action as counsel for Defendants Keith Berman and Decision Diagnostics

Corp., and requests that all pleadings and papers in this action be served upon the undersigned.

Dated:       New York, New York
             January 27, 2021

                                                     Respectfully submitted,

                                                     /s/ Walter P. Loughlin
                                                     Walter P. Loughlin
                                                     Attorney-at-Law
                                                     1225 Park Avenue, Suite 3D
                                                     New York, New York 10128
                                                     Tel. (203) 216-3445
                                                     Email: walter.loughlin@gmail.com

                                                     Attorney for Defendant Maurice Sessum
